Name: 2014/102/EU: Council Decision of 28Ã January 2014 on the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Union and the Republic of CÃ ´te dÃ¢ Ivoire (2013-2018)
 Type: Decision
 Subject Matter: fisheries;  Africa;  international affairs;  European construction
 Date Published: 2014-02-22

 22.2.2014 EN Official Journal of the European Union L 54/1 COUNCIL DECISION of 28 January 2014 on the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Union and the Republic of CÃ ´te dIvoire (2013-2018) (2014/102/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 17 March 2008, the Council adopted Regulation (EC) No 242/2008 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of CÃ ´te dIvoire (1) (hereinafter the Partnership Agreement). (2) The Union has negotiated a new Protocol with the Republic of CÃ ´te dIvoire granting Union vessels fishing opportunities in waters in which the Republic of CÃ ´te dIvoire exercises its sovereignty or jurisdiction with respect to fishing (hereinafter the new Protocol). (3) The new Protocol was signed on the basis of Council Decision 2013/303/EU (2), and will be provisionally applied as from 1 July 2013. (4) The new Protocol should be concluded, HAS ADOPTED THIS DECISION: Article 1 The Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Union and the Republic of CÃ ´te dIvoire (2013-2018) (hereinafter the new Protocol) is hereby approved on behalf of the Union (3). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 14 of the new Protocol (4). Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 28 January 2014. For the Council The President G. STOURNARAS (1) OJ L 75, 18.3.2008, p. 51. (2) OJ L 170, 22.6.2013, p. 1. (3) The new Protocol has been published in OJ L 170, 22.6.2013, p. 2, together with the decision on signature. (4) The date of entry into force of the new Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.